Case: 14-11804       Date Filed: 12/05/2014       Page: 1 of 3


                                                                       [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-11804
                               ________________________

                          D.C. Docket No. 0:13-cv-61981-RNS


SCOTT BARR, DDS,
on behalf of himself and
other similarly situated,

                                                                          Plaintiff-Appellant,
                                             versus

INTERNATIONAL DENTAL SUPPLY CO.,
a Florida corporation,

                                                                        Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                             _______________________

                                     (December 5, 2014)

Before WILLIAM PRYOR and JORDAN, Circuit Judges, and JONES, ∗ District
Judge.



* Honorable Steve C. Jones, United States District Judge for the Northern District of Georgia,
sitting by designation.
              Case: 14-11804     Date Filed: 12/05/2014    Page: 2 of 3


PER CURIAM:

      This appeal presents the issue whether a putative class action becomes moot

when a defendant offers a judgment in favor of the only named plaintiff and

putative class representative. Scott Barr, DDS, filed a putative class action against

International Dental Supply Company, for violations of the Telephone Consumer

Protection Act, 47 U.S.C. § 227. Before Barr moved for class certification,

International Dental made an offer of judgment, see Fed. R. Civ. P. 68, for the

maximum monetary damages for Barr’s individual cause of action, an injunction to

prevent future violations of the Act, and an entry of a judgment. After Barr did not

accept the offer, International Dental moved to dismiss the complaint as moot. See

Fed. R. Civ. P. 12(b)(1). The district court granted that motion. Based on our

intervening precedent in Jeffrey Stein, D.D.S., M.S.D., P.A. v. Buccaneers Limited

Partnership, we reverse and remand. No. 13-15417 (11th Cir. Dec. 1, 2014).

      Buccaneers Limited controls this appeal. In Buccaneers Limited, the named

plaintiff received an offer of judgment under Rule 68, before he moved for class

certification. Buccaneers Limited, No. 13-15417, at *2. The named plaintiff did not

accept the offer. Id. We held that the unaccepted offer of judgment under Rule 68,

did not render the named plaintiff’s complaint moot. Buccaneers Limited, No. 13-

15417, at *23. Based on that precedent, the offer of judgment in favor of Barr did

not render his complaint moot.

                                          2
             Case: 14-11804    Date Filed: 12/05/2014   Page: 3 of 3


      We REVERSE the order of dismissal for lack of subject-matter jurisdiction

and REMAND for further proceedings consistent with this opinion.




                                       3